Filed 2/10/22 P. v. Lopez CA2/7
Opinion following transfer from Supreme Court
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                     B271516

         Plaintiff and Respondent,                              (Los Angeles County
                                                                Super. Ct. No. BA404685)
         v.

JANETH LOPEZ et al.,

         Defendants and Appellants.


      APPEALS from judgments of the Superior Court of
Los Angeles County, Curtis B. Rappé, Judge. Reversed with
directions.
      John A. Colucci, under appointment by the Court of Appeal,
for Defendant and Appellant Janeth Lopez.
      Janyce Keiko Imata Blair, under appointment by the Court
of Appeal, for Defendant and Appellant Ivy Navarrete.
      Xavier Becerra, Rob Bonta, Attorneys General, Gerald A.
Engler, Lance E. Winters, Chief Assistant Attorneys General,
Susan Sullivan Pithey, Senior Assistant Attorney General,
Steven D. Matthews, Michael R. Johnsen, Scott A. Taryle,
Supervising Attorneys General, Amanda V. Lopez and David E.
Madeo, Deputy Attorneys General, for Plaintiff and Respondent.
                     ____________________
       An act of vandalism—spraying graffiti on a church wall—
ended with one person dead and a second wounded. The shooter,
Pedro Martinez, was convicted of first degree murder and
attempted willful, deliberate and premeditated murder. Janeth
Lopez, who had marked the church wall with spray paint, and
Ivy Navarrete, who drove Martinez and Lopez away from the
church after the shooting, were convicted of second degree
murder, attempted willful, deliberate and premeditated murder
and felony vandalism. Lopez and Navarrete appealed,
challenging the propriety of their convictions under the natural
and probable consequences doctrine and the sufficiency of the
evidence to support the jury’s finding their crimes had been
committed to benefit a criminal street gang.
       While Lopez’s and Navarrete’s appeals were pending before
this court and the Supreme Court, the Legislature substantially
modified the law relating to accomplice liability for murder and
attempted murder. Senate Bill No. 1437 (Stats. 2018, ch. 1015)
(Senate Bill 1437) eliminated the natural and probable
consequences doctrine as a basis for finding a defendant guilty of
murder (People v. Gentile (2020) 10 Cal.5th 830, 842-843) and
significantly narrowed the felony-murder exception to the malice
requirement for murder. (See Pen. Code, §§ 188, subd. (a)(3),
              1
189, subd. (e); People v. Lewis (2021) 11 Cal.5th 952, 957.)

1
      Statutory references are to this code.



                                 2
Senate Bill No. 775 (2021-2022 Reg. Sess.) (Stats. 2021, ch. 551,
§ 2) (Senate Bill 775), effective January 1, 2022, expanded the
reach of that ameliorative legislation to include convictions for
attempted murder and voluntary manslaughter and provided a
defendant convicted under a now invalid theory of murder or
attempted murder may seek relief on direct appeal in lieu of the
section 1170.95 postjudgment petition process created by Senate
Bill 1437. In addition, Assembly Bill No. 333 (2021-2022 Reg.
Sess.) (Stats. 2021, ch. 699, § 3) (Assembly Bill 333), effective
January 1, 2022, increased the proof requirements for imposition
of a criminal street gang enhancement, modifying the definitions
of “criminal street gang” and “pattern of criminal gang activity”
and clarifying the evidence needed to establish an offense
                                                              2
benefits, promotes, furthers or assists a criminal street gang.
      The sole theory advanced by the People at Lopez and
Navarrete’s second trial was that murder and attempted murder
were the natural and probable consequences of the target crime
of misdemeanor vandalism (graffiti). In light of Senate Bill 1437
and Senate Bill 775 we reverse the murder and attempted
murder convictions and remand the case for retrial of those
counts under a legally viable theory or resentencing. In addition,
because it elevated their remaining conviction for vandalism from
                           3
a misdemeanor to a felony, the jury’s finding that the vandalism


2
      The definitional changes made by Assembly Bill 333 also
apply to requirements for proving the crime of actively
participating in a criminal street gang. (§ 186.22, subd. (a).)
3
      Misdemeanor vandalism may be treated as a felony
pursuant to section 186.22, subdivision (d), if committed for the
benefit of a criminal street gang.



                                 3
at the church was committed for the benefit of a criminal street
gang is reversed and that count is remanded to give the People
an opportunity to meet their burden of proof under Assembly
Bill 333’s new requirements.
                  FACTUAL BACKGROUND
       1. The Shooting
       In the early evening of November 4, 2012 Hipolito Acosta,
Santos Baquiax and Andres Ordonez were in the back parking lot
of a church at the corner of Beverly Boulevard and Reno Street in
Los Angeles, preparing food for members of the congregation.
When they heard the sound of shattering glass from the street,
Acosta went to investigate. He saw Lopez spray painting graffiti
on the wall of the church and asked what she was doing. Lopez
replied, “Fuck off,” and ran at Acosta, hitting him on the arm
with the spray paint can. Lopez knocked Acosta to the ground
and kicked him, all the while yelling at him.
       As Lopez was attacking Acosta, Baquiax and Ordonez came
out from the parking lot. When Baquiax was about six feet from
Acosta, and Ordonez about 12 feet away, Lopez ran to a BMW
parked in front of the church. Acosta saw her throw the spray
paint can on the ground.
       As Lopez ran back to the BMW, Martinez got out of the
back seat of the car and fired three or four shots in the direction
of Baquiax and Ordonez. One bullet hit Baquiax in the shoulder,
and he fell to the ground. Another bullet struck Ordonez in the
chest; he managed to walk back to the parking lot, where he
collapsed. Ordonez died from the bullet wound to his chest.
       Martinez returned to the BMW. Baquiax saw someone in
the driver’s seat but could not tell if it was a man or a woman.
The BMW drove away.



                                 4
      2. The Investigation
       Officers from the Los Angeles Police Department arrived at
the scene shortly after the shootings. They recovered
three shells, which had been fired from a semiautomatic weapon,
from the sidewalk and found a spray paint can by the curb.
Lopez’s fingerprint and DNA were on the can. The police also
found a broken beer bottle in the gutter near the spray paint can.
Navarrete’s fingerprint and DNA were on the bottle. Graffiti
found on a nearby building contained three names: “Looney,”
“Wicked” and “Ivy.” It also had the words, “Fuck Tampax.”
       On November 7, 2012 Baquiax identified Lopez from a
photographic lineup as the woman he saw hitting Acosta.
Baquiax also identified Martinez from a photographic lineup as
the shooter. On November 8, 2012 Acosta also identified Lopez
from a photographic lineup. He was not certain of his
identification but thought she “could be the one.”
       Officers arrested Lopez at her home a few miles from the
crime scene on November 8, 2012. The following day Navarrete’s
home was searched. The officers found a letter Lopez sent to
Navarrete in 2008 that referred to “Rockwood” and was signed
“from Looney.” Officers also found a photograph of Lopez and
Navarrete together; Lopez was making a Rockwood Street gang
hand symbol.
       At the time of the church shooting Navarrete had been
living with Sonia Vallejo. Vallejo’s stepson and Navarrete had a
child together. According to Vallejo, Navarrete and Lopez were
close friends and spent weekends together. Navarrete, who drove
a grey BMW, provided transportation for Lopez, who did not have
a car. Navarrete also talked to someone named Pedro or Peter.




                                5
      On the day of the shooting, Friday, November 4, 2012,
Navarrete told Vallejo she was going to be with Lopez. Navarrete
returned home Sunday night. Several days later Navarrete was
gone, leaving her child and all her belongings at Vallejo’s home.
Navarrete and Martinez were found and detained in Mexico in
February 2013.
      The police examined cell phones belonging to Lopez,
Navarrete and Martinez. Lopez’s contacts included Navarrete
and Martinez. Navarrete and Martinez had exchanged text
messages; Martinez had made calls to Lopez. On the evening of
November 6, 2012 all three cell phones had been in the same
general area near Lopez’s home and near the scene of the
shooting.
     3. Gang Evidence
       Los Angeles Police Officer Antonio Hernandez testified
Rockwood Street was a criminal street gang that had started in
the early 1980’s. In November 2012 it had about 180 members,
including 20 active members. (Officer Hernandez defined active
members as members who were not incarcerated.) The gang had
its own territory, symbols and hand signs. The gang’s primary
activities included murder, robbery, assault and extortion.
Rockwood Street members were convicted of murder in 2007 and
2008.
       Rockwood Street had subsets or cliques based on location,
two of which were Westmoreland and K.T.O. Members of these
two cliques got along with one another and engaged in joint
activities.
       According to Officer Hernandez, the Temple Street gang
had been Rockwood Street’s enemy since 2003; and members of
the two gangs tried to eliminate or kill each other. Rockwood



                                6
Street members used “Tampax” as a derogatory term for Temple
Street members. The areas where the shootings took place and
the additional graffiti was discovered were in Temple Street
territory.
       Officer Hernandez knew Lopez to be a Rockwood Street
member in the K.T.O. clique with the moniker “Looney” and
believed Martinez was a Rockwood Street member in the
Westmoreland clique with the gang monikers “Rabbit” and
“Wicked.” He opined that Navarrete was a Rockwood Street
associate based on his previous contact with her, the fact her
boyfriend, Martinez, was a gang member and the 2008 letter
Lopez had written to Navarrete discussing Rockwood Street.
       Officer Hernandez explained that tagging crews use graffiti
as art, while gang members use graffiti to mark their territory.
Territory is very important to gang members, and infiltrating
another gang’s territory is an aggressive sign of disrespect.
Putting up graffiti in a rival gang’s territory would boost a gang
member’s respect within his or her own gang. However, a gang
member engaging in this activity could expect members of the
rival gang to react with violence, including assault with a deadly
weapon or murder, if caught in the act. For this reason, a gang
member putting up graffiti in rival territory would often go with
a group that might include a getaway driver and a shooter in case
there was a violent confrontation.
               PROCEDURAL BACKGROUND
      1. The First Trial
      On July 15, 2013 Lopez, Navarrete and Martinez were
charged by information with the murder of Ordonez (§ 187,
subd. (a); count 1); attempted willful, deliberate and
premeditated murder of Baquiax (§§ 187, subd. (a), 664; count 2)



                                7
and Acosta (count 3); and misdemeanor vandalism—graffiti—
with damage under $400 (§ 594, subd. (a); count 4). The
information included firearm-use and criminal street gang
enhancement allegations and also alleged Navarrete and
Martinez each had a prior conviction for a violent or serious
felony within the meaning of the three strikes law (§§ 667,
subds. (b)-(i), 1170.12).
       At the initial trial in the case, the jury convicted Martinez
of first degree murder, one count of attempted premeditated
murder (Baquiax) and vandalism and found true the firearm-use
and criminal street gang enhancement allegations. It was unable
to reach a verdict as to the second count of attempted murder
        4
(Acosta).
      The jury convicted Lopez and Navarrete of vandalism and
found true the criminal street gang allegation. It was unable to
reach a verdict as to the remaining charges, and the trial court
declared a mistrial as to those counts.
      2. The Second Trial and Sentencing
      When the case was called for retrial on November 9, 2015,
on the People’s motion the trial court dismissed the count
alleging Acosta’s attempted murder. The jury then convicted
Lopez and Navarrete of second degree murder and attempted
willful, deliberate and premeditated murder. It found true the
special allegations a principal had personally and intentionally
discharged a firearm in the commission of the crimes, causing
great bodily injury and death, and the crimes were committed for
the benefit of a criminal street gang.

4
     We affirmed Martinez’s convictions in 2016. (People v.
Martinez (Dec. 12, 2016, B262799) [nonpub. opn.].)



                                 8
       The trial court sentenced Lopez to an aggregate
indeterminate state prison term of 40 years to life: 15 years to
life for second degree murder, plus 25 years to life for the
firearm-use enhancement on that count; and a concurrent term of
life for attempted premeditated murder with a minimum parole
eligibility of 15 years based on the criminal street gang
enhancement, plus 25 years to life for the firearm-use
enhancement on that count. The court also imposed and stayed
10-year criminal street gang enhancements on those two counts
and imposed and stayed a two-year term for vandalism, which
became punishable as a felony because of the gang enhancement.
       The court sentenced Navarrete to an aggregate
indeterminate state prison term of 60 years to life: 15 years to
life for second degree murder, doubled for the prior strike, plus
25 years to life for the firearm-use enhancement on that count,
plus five years for a prior serious felony conviction; and a
concurrent term of life imprisonment for attempted premeditated
murder, with a minimum parole eligibility of 30 years, plus
25 years to life for the firearm-use enhancement on that count,
plus five years for the prior serious felony conviction. As with
Lopez, the court also imposed and stayed 10-year criminal street
gang enhancements on those two counts and imposed and stayed
a two-year felony term for vandalism.
     3. The First Appeal and the Supreme Court’s Transfer for
        Reconsideration
      In a nonpublished opinion filed in August 2017 we rejected
Lopez’s and Navarrete’s challenges to the propriety of their
convictions for murder and attempted murder under the natural
and probable consequences doctrine and to the sufficiency of the
evidence to support the finding the crimes had been committed to



                                9
benefit a criminal street gang, affirmed the judgment as modified
                                     5
to correct several sentencing errors and remanded as to Lopez
for further proceedings pursuant to People v. Franklin (2016)
63 Cal.4th 261.
       Lopez’s and Navarrete’s petitions for review were granted
by the Supreme Court in November 2017, but further action was
deferred pending consideration of a related issue in People v.
Mateo, review granted May 13, 2016, S232674, transferred to
court of appeal March 15, 2019—whether, to convict an aider and
abettor of attempted premeditated murder under the natural and
probable consequences doctrine, both premeditation and
attempted murder must have been reasonably foreseeable by an
individual committing the target offense. Before that case was
decided, however, the Legislature enacted Senate Bill 1437. The
Supreme Court then transferred Lopez and Navarrete’s case to
us with directions to vacate our decision and to reconsider it in
light of Senate Bill 1437, as well as other new legislation that
authorized the trial court to strike or dismiss certain previously
mandatory firearm enhancements.
      4. The Second Appeal and the Supreme Court’s Transfer for
         Reconsideration
      In a decision filed August 21, 2019, without affirming or
reversing Lopez’s and Navarrete’s convictions for second degree

5
      The trial court had erred in including in Navarrete’s
sentence five-year enhancements for a prior serious felony (§ 667,
subd. (a)(1)) because that enhancement had not been pleaded and
proved. It also erred in imposing both the firearm-use and
criminal street gang enhancements (although the gang
enhancements were stayed) as part of Lopez’s and Navarrete’s
sentences for murder and attempted murder.



                                10
murder, we remanded the matter to the superior court to provide
an opportunity for them to petition pursuant to newly enacted
section 1170.95 to vacate those convictions. However, we again
affirmed their convictions for attempted premeditated murder
(and the related firearm-use and criminal street gang
enhancements), rejecting their statutory and constitutional
arguments that Senate Bill 1437 precluded a conviction for
attempted murder under the natural and probable consequences
doctrine. We remanded for the trial court not only to consider the
section 1170.95 petitions but also to correct several sentencing
errors, to exercise its discretion whether to dismiss or strike the
firearm-use enhancement imposed on the attempted murder
counts and to conduct further proceedings pursuant to People v.
Franklin, supra, 63 Cal.4th 261 for Lopez.
       On November 13, 2019 the Supreme Court again granted
Lopez’s and Navarrete’s petitions for review, limiting the issues
to be considered to whether Senate Bill 1437 applied to
attempted murder liability under the natural and probable
consequences doctrine and whether, to convict an aider and
abettor of attempted willful, deliberate and premeditated murder
under the natural and probable consequences doctrine, an
unsuccessful premeditated murder must have been a natural and
probable consequence of the target offense. (People v. Lopez,
S258175.) In October 2021 the Supreme Court directed the
parties to file supplemental briefs on the significance, if any, of
Senate Bill 775 to the issues presented in the case. On
November 10, 2021 the Court transferred the matter to this
court, with directions to vacate our August 21, 2019 decision and
to reconsider the cause in light of Senate Bill 775.




                                11
       After the Supreme Court’s transfer, Lopez, Navarrete and
the Attorney General filed supplemental briefs addressing the
impact of Senate Bill 775 on Lopez’s and Navarrete’s murder and
attempted murder convictions. We then requested the parties
file additional supplemental briefs directed to the effect, if any, of
Assembly Bill 333 on the criminal street gang enhancement
found true by the jury as to the vandalism conviction.
                          DISCUSSION
       1. Senate Bills 1437 and 775 Require Reversal of the
          Convictions for Murder and Attempted Murder
      As discussed, Senate Bill 1437 eliminated the natural and
probable consequences doctrine as a basis for finding a defendant
guilty of first or second degree murder. (People v. Gentile, supra,
10 Cal.5th at pp. 842-843.) In addition to substantively
amending sections 188 and 189, Senate Bill 1437 added
section 1170.95, which provides a procedure for individuals
convicted of murder who could not be convicted under the law as
amended to retroactively seek relief. (See People v. Lewis, supra,
11 Cal.5th at p. 959; Gentile, at p. 843.) The ameliorative
provisions of Senate Bill 1437 as enacted, however, did not apply
on direct appeal to convictions, like Lopez’s and Navarrete’s, that
were not yet final before the law became effective. (Gentile, at p.
852.) “Such convictions may be challenged on Senate Bill 1437
grounds only through a petition filed in the sentencing court
under section 1170.95.” (Ibid.)
      As amended by Senate Bill 775 section 1170.95,
subdivision (a), now provides, “A person convicted of felony
murder or murder under the natural and probable consequences
doctrine or other theory under which malice is imputed to a
person based solely on that person’s participation in a crime,




                                  12
attempted murder under the natural and probable consequences
doctrine, or manslaughter may file a petition with the court that
sentenced the petitioner to have the petitioner’s murder,
attempted murder, or manslaughter conviction vacated and to be
                                                              6
resentenced on any remaining counts . . . .” (Italics added.) In
                                                 7
addition, new subdivision (g) of section 1170.95 authorizes a
defendant on direct appeal to challenge his or her conviction
based on the new limits on accomplice liability for homicide: “A
person convicted of murder, attempted murder, or manslaughter
whose conviction is not final may challenge on direct appeal the
validity of that conviction based on the changes made to
Sections 188 and 189 by Senate Bill 1437.”
       As the Attorney General acknowledges in his first
supplemental brief, Lopez’s and Navarrete’s convictions for
second degree murder and attempted willful, deliberate and
premeditated murder were based solely on the natural and
probable consequences doctrine. That is, the People argued at
trial it was to be anticipated that conspiring to place gang graffiti
in a rival gang’s territory (the target offense of vandalism) could
lead to a violent confrontation that included the use of firearms
by one of the coconspirators (the nontarget offenses of murder
and attempted murder), and Lopez and Navarrete’s jury was

6
      In an uncodified statement of its intent in enacting Senate
Bill 775, the Legislature declared the legislation “[c]larifies that
persons who were convicted of attempted murder or manslaughter
under a theory of felony murder and the natural probable
consequences doctrine are permitted the same relief as those
persons convicted of murder under the same theories.”
7
     Former subdivision (g) of section 1170.95 was redesignated
subdivision (h).



                                 13
instructed with CALCRIM Nos. 416 and 417 that a coconspirator
is liable for crimes that are the natural and probable consequence
of the common plan or design of the conspiracy. While proper at
the time of trial, that theory of accomplice/coconspirator liability
is no longer valid. Because their convictions for murder and
attempted murder are not yet final—Lopez’s and Navarrete’s
direct appeals have been pending since April 2016—and were
based on instructions incorporating a now invalid legal theory,
they must be reversed. (See People v. Aledamat (2019) 8 Cal.5th
1, 3 [conviction that may have been predicated on erroneous or
invalid legal theory must be reversed unless, based on all the
circumstances, the reviewing court determines the error was
harmless beyond a reasonable doubt]; People v. Chiu (2014)
59 Cal.4th 155, 168 [same].)
       Although no alternate theory of liability for murder and
attempted murder was proffered at trial, because we reverse
those convictions due to a retroactive change in the law, not
insufficient evidence, retrial remains theoretically possible if the
People believe the evidence would support a conviction on a
viable legal theory. (See People v. Chiu, supra, 59 Cal.4th at
p. 168 [allowing the People to retry charge of first degree murder
on a direct aiding and abetting theory when jury may have
improperly based prior verdict on natural and probable
consequences doctrine]; see also People v. Gutierrez (2018)
20 Cal.App.5th 847, 857 [permitting new trial on charge of
unauthorized taking of an automobile when evidence of value of
automobile not introduced at original trial and Supreme Court
had not yet ruled on Proposition 47’s applicability to Vehicle Code
section 10851]; People v. Figueroa (1993) 20 Cal.App.4th 65, 71-
72, fn. 2 [permitting new trial where statutory amendments




                                 14
added new element to offense after original trial].) Accordingly,
we remand the case to allow the People to elect whether to retry
Lopez and Navarrete (or either of them) as direct aiders and
abettors of the murder of Ordonez and the attempted murder of
Baquiax or to proceed to resentencing consistent with this
opinion.
      2. Substantial Evidence Supported the Jury’s Criminal
         Street Gang Findings but Reversal of Those Findings Is
         Necessary in Light of Assembly Bill 333’s New Proof
         Requirements
       In their original briefing in the case, Lopez and Navarrete
challenged the jury’s findings they committed the crimes for the
benefit of a criminal street gang, arguing the People had failed to
prove the gang members who had committed the predicate
offenses were members of the same gang subset as Lopez and
Navarrete, as required by People v. Prunty (2015) 62 Cal.4th 59
(Prunty), and the evidence on which the gang expert relied was
not competent under People v. Sanchez (2016) 63 Cal.4th 665
(Sanchez). In supplemental briefing they argue, and the
Attorney General concedes, the prosecution’s evidence at their
trial did not satisfy several of the new requirements for proving a
criminal street gang enhancement imposed by Assembly Bill 333.
       We agree the gang finding must be reversed in light of
Assembly Bill 333’s new requirements for proving predicate
offenses and a pattern of criminal gang activity. However,
because, as we concluded twice before, neither of the original
challenges to the sufficiency of the evidence for the gang findings
has merit, retrial of the enhancement is not barred; and the
People should have the opportunity to meet their burden of proof
under section 186.22 as amended by Assembly Bill 333. (See




                                15
People v. Eagle (2016) 246 Cal.App.4th 275, 280 [“When a
statutory amendment adds an additional element to an offense,
the prosecution must be afforded the opportunity to establish the
additional element upon remand. [Citation.] Such a retrial is not
barred by the double jeopardy clause or ex post facto principles”];
People v. Figueroa, supra, 20 Cal.App.4th at pp. 71-72, fn. 2.)
         a. Prunty
       To obtain a true finding on an allegation of a criminal
street gang enhancement, the People must prove the crime at
issue was “committed for the benefit of, at the direction of, or in
association with any criminal street gang, with the specific intent
to promote, further, or assist in any criminal conduct by gang
members.” (§ 186.22, subd. (b)(1).) At the time of Lopez and
Navarrete’s trial, a “criminal street gang” was defined as an
organization that had as one of its primary activities the
commission of one or more of the crimes enumerated in
section 186.22, subdivision (e), and whose members had engaged
in a “pattern of criminal gang activity” by committing two or
more of such predicate offenses on separate occasions or by two or
more persons within a three-year period. (§ 186.22, subds. (e), (f);
People v. Valencia (2021) 11 Cal.5th 818, 829; People v. Loeun
(1997) 17 Cal.4th 1, 9.)
       In Prunty the defendant argued the People failed to
introduce sufficient evidence to prove that he had committed the
underlying offenses for the benefit of a criminal street gang,
challenging the prosecution’s theory the relevant ongoing
organization, association or group was the gang known as the
Norteños in general. (Prunty, supra, 62 Cal.4th at p. 70.)
Specifically, the defendant contended “the prosecution’s use of
crimes committed by various Norteño subsets to prove the



                                 16
existence of a single Norteño organization . . . improperly
conflated multiple separate street gangs into a single Norteño
gang without evidence of ‘collaborative activities or collective
organizational structure’ to warrant treating those subsets as a
single entity.” (Ibid.)
       The Supreme Court agreed, holding, “[W]here the
prosecution’s case positing the existence of a single ‘criminal
street gang’ for purposes of section 186.22(f) turns on the
existence and conduct of one or more gang subsets, then the
prosecution must show some associational or organizational
connection uniting those subsets. That connection may take the
form of evidence of collaboration or organization, or the sharing of
material information among the subsets of a larger group.
Alternatively, it may be shown that the subsets are part of the
same loosely hierarchical organization, even if the subsets
themselves do not communicate or work together. And in other
cases, the prosecution may show that various subset members
exhibit behavior showing their self-identification with a larger
group, thereby allowing those subsets to be treated as a single
organization.” (Prunty, supra, 62 Cal.4th at p. 71; see id. at p. 81
[“the prosecution must show that the group the defendant acted
to benefit, the group that committed the predicate offenses, and
the group whose primary activities are introduced, is one and the
same”].)
       Officer Hernandez testified the Rockwood Street gang had
subsets or cliques that included Westmoreland and K.T.O.
Members of the separate cliques of Rockwood were all members
of the same gang and were simply divided by location. The
various cliques used common gang symbols and hand signs, and




                                17
it was common for members of two cliques to conduct joint
activities.
       Officer Hernandez also testified the gang’s primary
activities were murder, attempted murder, robbery and extortion.
Richard Alvarez, a Rockwood Street member known as Shaggy or
Shadow, was convicted of a murder committed in 2007. Rodrigo
Bernal, a Rockwood Street member known as Scooby or Woody,
was convicted of a murder committed in 2008.
       The trial court asked Officer Hernandez specifically
whether there was “some kind of associational connection”
between the Westmoreland and K.T.O. sets, noting that “[s]ome
gangs with actual subsets could actually be rivals, correct?”
Hernandez agreed that was the case “[f]or some,” but “[i]n
Rockwood they’re—none of the cliques are against each other at
all.” The court then asked, “So what I want to know is what’s the
associational relationship between these two different cliques as
well as others of Rockwood?” Hernandez responded, “As far as
like the Westmorelands since that block is—nobody really hangs
out there. Those that are from Westmoreland come over here to
hang out with the cliques on our side of the . . . Rampart
Division.” In response to further questioning, he explained that
Westmoreland and K.T.O. had their own hierarchies, but they
were part of the common organization, not completely separate.
       The court also asked Officer Hernandez, “How does that
organizational composition interact?” The officer answered,
“Well, they all hang out together. The people that we have
suspected of being in charge of running that clique don’t always
come out and talk to us but we are told and from information
we’ve gathered that they do hang out and they do conduct their
business all as one.”




                               18
       Lopez and Navarrete contended in their original briefing
that this evidence was not sufficient for the jury to find the
required associational or organizational connections among
Rockwood Street, Westmoreland and K.T.O. Additionally, they
argued the People’s evidence of primary activities and predicate
crimes did not prove the specified murders had been committed
as part of criminal gang activity because there was no evidence
as to the subsets, if any, to which the perpetrators (Bernal and
Alvarez) belonged and, thus, no way to link the Westmoreland
and K.T.O. subsets to the Rockwood gang.
       A comparison of the gang evidence in this case and that in
Prunty demonstrates the flaw in Lopez and Navarrete’s original
argument. In Prunty the defendant was an admitted member of
the Detroit Boulevard Norteño set. (Prunty, supra, 62 Cal.4th at
p. 68.) The gang expert “testified that the Norteños are ‘a
Hispanic street gang active in Sacramento and throughout
California’ with about 1,500 local members.” (Id. at p. 69.) The
“Sacramento-area Norteños are not associated with any
particular ‘turf’ but are instead ‘all over Sacramento’ with ‘a lot of
subsets based on different neighborhoods.’” (Ibid.) The expert
also described the primary activities of Sacramento-area
Norteños and the common names, signs, symbols and color of the
Norteños. (Ibid.) The expert identified the Norteños’ enemy as
the Sureño street gang, which had its own letters, number and
color. (Ibid.) He explained that “[b]oth the Norteños and the
Sureños ‘originated out of the California prison systems’ in the
1960s and 1970s. The Sureños are associated with the Mexican
Mafia prison gang, while the Norteños have a ‘street gang
association’ with the Nuestra Familia, or NF, prison gang.”
(Ibid.)




                                  19
       The gang expert in Prunty “described a 2007 confrontation
between two Norteño gang subsets, the Varrio Gardenland
Norteños and the Del Paso Heights Norteños, that led to
two Varrio Gardenland members’ convictions for a variety of
offenses, including murder and attempted murder. [He also]
testified about a 2010 incident in which members of the Varrio
Centro Norteños shot at a former Norteño gang member. Besides
[the expert’s] testimony that these gang subsets referred to
themselves as Norteños, the prosecution did not introduce
specific evidence showing these subsets identified with a larger
Norteño group. Nor did [the expert] testify that the Norteño
subsets that committed the predicate offenses shared a
connection with each other, or with any other Norteño-identified
subset.” (Prunty, supra, 62 Cal.4th at p. 69.)
       The Supreme Court found that “where the prosecution’s
evidence fell short is with respect to the predicate offenses. [The
expert] referred to two offenses involving three alleged Norteño
subsets . . . . Although [the expert] characterized these groups as
Norteños, he otherwise provided no evidence that could connect
these groups to one another, or to an overarching Sacramento-
area Norteño criminal street gang.” (Prunty, supra, 62 Cal.4th at
p. 82.) In addition, the expert’s testimony did not “demonstrate
that the subsets that committed the predicate offenses, or any of
their members, self-identified as members of the larger Norteño
association that the defendant sought to benefit. Although there
was ample evidence that [the defendant] self-identified as both a
member of the Detroit Boulevard Norteños and the larger
umbrella Norteño gang, and that he collaborated with a member
of another subset to commit his present offenses, the prosecution
presented no evidence that the members of the Varrio




                                20
Gardenland and Varrio Centro Norteños self-identified as part of
the umbrella Norteño gang.” (Id. at pp. 82-83.)
       Here, in contrast, Officer Hernandez’s testimony
established Rockwood Street had a relatively small number of
members and a discrete territory. The cliques were not separate
entities, but acted as parts of a common organization whose
members spent significant amounts of time with one another.
Thus, the jury had evidence from which it could reasonably find
that acts by members of any particular subset of Rockwood Street
were intended to benefit the larger gang itself. (See Prunty,
supra, 62 Cal.4th at p. 83 [the prosecution needed to present
evidence from which the jury could “connect the subsets that
committed the predicate offenses to the larger Norteño group the
prosecution claimed [the defendant] acted to benefit”]; People v.
Resendez (2017) 13 Cal.App.5th 181, 191 [“the prosecution in
Prunty provided no evidence of a connection between the
defendant’s gang and the subsets that committed the predicate
offenses. [Citation.] In contrast, here there was testimony
showing contacts among the Locos (defendant’s subset) and
Rascals (subset of the perpetrators of the predicate offenses), and
showing they all self-identified with the East Side Bolen gang”];
People v. Garcia (2017) 9 Cal.App.5th 364, 378 [“there is a
plethora of evidence in the record that the Bittys and the Jungles
subsets self-identified as part of the Black P-Stones and
‘mutually acknowledge[d] one another as part of that same
organization’”].) The acts of Alvarez and Bernal, no matter what
subset of Rockwood Street they may have belonged to, were
predicate acts of members of the same criminal street gang Lopez
and Navarrete sought to benefit.




                                21
          b. Sanchez
      As a further challenge to the sufficiency of the evidence to
support the predicate-acts element of the criminal street gang
findings, Lopez and Navarrete in their original briefing argued
Officer Hernandez’s opinion regarding the association between
the subsets and the Rockwood gang conveyed to the jury case-
specific hearsay evidence prohibited by the Supreme Court’s
decision in Sanchez, supra, 63 Cal.4th 665, which held a gang
expert may not “relate as true case-specific facts asserted in
hearsay statements, unless they are independently proven by
competent evidence or are covered by a hearsay exception.”
              8
(Id. at p. 686.)
       In Sanchez the expert had based his opinion the defendant
was a member of a certain gang on various police contacts during
which the defendant was in the company of members of that
gang, and on statements he made when given a “STEP notice”
informing him he was associating with a known gang. (Sanchez,
supra, 63 Cal.4th at pp. 672-673.) The expert admitted he had
never met the defendant, was not present when the STEP notice
was given or during any of the police contacts, and his knowledge


8
      Trial in this case took place before the Supreme Court
issued its decision in Sanchez, which disapproved the Court’s
earlier decision, People v. Gardeley (1996) 14 Cal.4th 605, “to the
extent it suggested an expert may properly testify regarding case-
specific out-of-court statements without satisfying hearsay rules.”
(Sanchez, supra, 63 Cal.4th at p. 686, fn. 13.) In People v. Perez
(2020) 9 Cal.5th 1, 9 the Court held a claim of error from the
admission of Sanchez hearsay was not forfeited by a defendant’s
failure to object at a trial that occurred prior to the issuance
of Sanchez.



                                 22
of these matters was derived from police reports and a field
identification card. (Id. at p. 673.) As the Court explained in
finding these statements had been improperly admitted, “Any
expert may still rely on hearsay in forming an opinion, and may
tell the jury in general terms that he did so. Because the jury
must independently evaluate the probative value of an expert’s
testimony, Evidence Code section 802 properly allows an expert
to relate generally the kind and source of the ‘matter’ upon which
his opinion rests. . . . There is a distinction to be made between
allowing an expert to describe the type or source of the matter
relied upon as opposed to presenting, as fact, case-specific
hearsay that does not otherwise fall under a statutory exception.
[¶] What an expert cannot do is relate as true case-specific facts
asserted in hearsay statements, unless they are independently
proven by competent evidence or are covered by a hearsay
exception.” (Sanchez, at pp. 685-686; see People v. Valencia,
supra, 11 Cal.5th at p. 831 [an expert generally is not permitted
to supply case-specific facts about which he has no personal
knowledge but “‘may testify about more generalized information[,
even if derived from hearsay,] to help jurors understand the
significance of those case-specific facts. An expert is also allowed
to give an opinion about what those facts may mean’”].)
       Here, Lopez and Navarrete tacitly conceded the propriety
of Officer Hernandez’s testimony that Lopez was a Rockwood
Street member and Navarrete an associate, the evidence at issue
in Sanchez, but argued his opinion the Westmoreland and
K.T.O. subsets were associated with, and part of, the Rockwood
gang presented inadmissible case-specific hearsay without
independent supporting proof. They also contended




                                 23
Officer Hernandez’s testimony Alvarez and Bernal were
Rockwood gang members was inadmissible under Sanchez.
       Lopez and Navarrete misperceive the nature of Officer
Hernandez’s testimony concerning the subsets of the Rockwood
gang. “In addition to matters within their own personal
knowledge, experts may relate information acquired through
their training and experience, even though that information may
have been derived from conversations with others, lectures, study
of learned treatises, etc.” (Sanchez, supra, 63 Cal.4th at p. 675;
accord, People v. Valencia, supra, 11 Cal.5th at p. 831.) That is
exactly what Hernandez did here, opining about the relationship
of the Westmoreland and K.T.O. subsets to the Rockwood gang
based on his training and experience without repeating any
specific statements from third parties regarding the operation
and organization of the Rockwood gang. (See Valencia, at p. 838
[“[G]eneral testimony about a gang’s behavior, history, territory,
and general operations is usually admissible. [Citation.] The
same is true of the gang’s name, symbols, and colors. All this
background information can be admitted through an expert’s
testimony, even if hearsay, if there is evidence that it is
considered reliable and accurate by experts on the gang”].)
       As for Alvarez’s and Bernal’s gang membership, in People v.
Valencia, supra, 11 Cal.5th 818, decided while Lopez and
Navarrete’s second petitions for review were pending, the
Supreme Court, resolving a split among courts of appeal, held the
particular facts concerning predicate offenses necessary to
establish “a pattern of criminal gang activity” within the meaning
of section 186.22, subdivision (f), “must be proven by
independently admissible evidence” and “may not be established
solely by testimony of an expert who has no personal knowledge




                                24
of facts otherwise necessary to satisfy the prosecutor’s burden.”
(Valencia, at p. 826.) However, the Court also held, “A gang
expert may still render an opinion regarding the gang
membership of the perpetrator of a predicate offense in response
to a proper hypothetical question based on premises established
by competent evidence.” (Id. at p. 839.) Here, the record reflects
Officer Hernandez’s testimony regarding Alvarez and Bernal was
based on personal knowledge—he had testified at both men’s
trials for what was identified here as the gang’s predicate
offenses—and the certified minute orders from those cases. This
evidence was sufficient to support a finding as to the predicate
offenses.
         c. Assembly Bill 333
      Assembly Bill 333 made a number of significant
modifications to the requirements for proving a criminal street
gang enhancement:
      • Previously section 186.22, subdivision (f), defined a
        “criminal street gang” as “any ongoing organization,
        association or group of three or more persons, whether
        formal or informal . . . .” A “criminal street gang” is now
        defined as “an ongoing, organized association or group of
        three or more persons, whether formal or informal . . . .”
      • Subdivision (f)’s definition previously required proof that
        gang members “individually or collectively engage in, or
        have engaged in, a pattern of criminal gang activity.” It
        now provides that element must be proved by evidence
        that gang members “collectively engage in, or have
        engaged in, a pattern of criminal gang activity,”
        eliminating individual engagement.




                                25
• Section 186.22, subdivision (e)’s definition of “pattern of
  criminal gang activity,” previously required proof of two
  or more of the identified predicate offenses, “provided at
  least one of these offenses occurred after the effective
  date of this chapter and the last of those offenses
  occurred within three years after a prior offense, and the
  offenses were committed on separate occasions, or by
  two or more persons.” As amended, subdivision (e)
  requires proof that (i) the last offense used to show the
  pattern of criminal gang activity occurred within
  three years of the date the currently charged offense is
  alleged to have been committed; (ii) the offenses were
  committed on separate occasions or by two or more gang
  members, rather than simply “persons”; (iii) the offenses
  commonly benefited a criminal street gang, and the
  common benefit was more than reputational; and
  (iv) the currently charged offense cannot be used to
  establish the pattern.
• Amended subdivision (e) also limits the qualifying
  predicate offense that can be used to establish a pattern
  of criminal gang activity, removing vandalism, looting
  and a number of fraud-related offenses from the list.
• New section 186.22, subdivision (g), provides “to benefit,
  promote, further, or assist means to provide a common
  benefit to members of a gang where the common benefit
  is more than reputational.” The new subdivision
  provides as examples of a common benefit that is more
  than reputational “financial gain or motivation,
  retaliation, targeting a perceived or actual gang rival, or




                          26
         intimidation or silencing of a potential current or
         previous witness or informant.”
In addition to these definitional changes, Assembly Bill 333
added section 1109, which requires, if requested by the
defendant, that a gang enhancement charged under
section 186.22, subdivision (b), be tried separately from, and
after, determination of the defendant’s guilt of the underlying
                                                           9
offense. (§ 1109, subd. (a); Stats. 2021, ch. 699, § 5.)
       The evidence presented at Lopez and Navarrete’s trial
failed to satisfy the requirements of section 186.22,
subdivision (b), as amended by Assembly Bill 333. Although
those amendments do not alter the punishment imposed for a
true finding on a gang enhancement, because they increase the
threshold for imposition of the enhancement, under the principles
articulated in People v. Superior Court (Lara) (2018) 4 Cal.5th
299, People v. Brown (2012) 54 Cal.4th 314, 323, and In re
Estrada (1965) 63 Cal.2d 740, these amendments are to be
applied retroactively to nonfinal judgments. (See People v.
Nasalga (1996) 12 Cal.4th 784, 792 [“[t]he rule in Estrada has
been applied to statutes governing penalty enhancements, as well
as to statutes governing substantive offenses”]; Tapia v. Superior
Court (1991) 53 Cal.3d 282, 301 [statutory amendments that




9
       New section 1109, subdivision (b), provides a gang
participation charge under section 186.22, subdivision (a), must
be tried separately from all other counts that do not otherwise
require gang evidence as an element of the crime.



                                  27
benefit a defendant by redefining conduct subject to criminal
                                                        10
sanction are to applied to cases pending on appeal].)
       First, Officer Hernandez testified to two murders by
Rockwood Street gang members as predicate offenses that were
committed in 2007 and 2008, more than three years before the
vandalism of the church. Second, because it was not relevant at
the time, there was no evidence those murders benefited the
gang, let alone that the benefit was more than reputational, and
no evidence the members of the Rockwood Street gang
collectively, rather than individually, engaged in the predicate
offenses that formed the pattern of criminal gang activity. Third,
Officer Hernandez testified the benefit to the gang of the current
offenses (the vandalism and the ensuing shooting) was
reputational, which is no longer sufficient for imposition of the
gang enhancement. Accordingly, we reverse the true finding on
the criminal street gang enhancements and remand to provide
the People an opportunity to meet their new burden of proof.




10
      The Attorney General agrees Assembly Bill 333’s changes
to the definitions of the elements of the criminal street gang
enhancement apply retroactively to Lopez and Navarrete’s case.
In his supplemental brief, however, he states new section 1109,
requiring a separate proceeding to try gang enhancements, may
apply prospectively only. Because our remand will provide the
opportunity for a separate proceeding if the People elect to retry
the gang enhancement, we need not address this issue.



                                28
                        DISPOSITION
       The judgment and Lopez’s and Navarrete’s convictions for
second degree murder and attempted willful, deliberate and
premeditated murder are reversed. Their conviction for
vandalism is affirmed but the related true finding on the criminal
street gang enhancement is reversed. The cause is remanded to
provide the People an opportunity to retry Lopez and Navarrete
or either of them on a legally viable theory of murder and
attempted murder and to retry the criminal street gang
enhancement. If the People elect not to do so, Lopez and
Navarrete are to be resentenced in a manner that is consistent
with this opinion.


                                          PERLUSS, P. J.

      We concur:


            SEGAL, J.


            FEUER, J.




                                29